                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


FLOYD ENGLISH MCNEAL,           )
                                )
     Plaintiff,                 )
                                )
v.                              )               No. 2:18-cv-02456-SHM-tmp
                                )
KANSAS DEPT. OF REVENUE, (STATE )
OF KANSAS), TENNESSEE           )
DEPARTMENT OF SAFETY & HOMELAND )
SECURITY, and OFFICER WALLACE   )

         Defendants.


                                       ORDER


         Before the Court is the Magistrate Judge’s Report and Rec-

ommendation, dated August 20, 2018 (the “Report”).                (ECF No. 7.)

The Report recommends that the Court sua sponte dismiss McNeal’s

claims          against      Defendants       pursuant     to     28     U.S.C.

§ 1915(e)(2)(B)(ii).          (Id. at 53.) 1     McNeal has not objected to

the Report.

         For the following reasons, the Report is ADOPTED.             The ac-

tion is DISMISSED.

    I.     Background

         On July 5, 2018, McNeal filed a pro se Complaint.             (ECF No.

1.)       The    Complaint   alleges   that    the   Tennessee   Department   of


1
  Unless otherwise noted, all pin cites for record citations are to the “Page-
ID” page number.
Safety and Homeland Security denied McNeal a driver’s license in

contravention of his Fourteenth Amendment rights to due process

and equal protection of the law.             (ECF No. 1 at 9.)

       On July 5, 2018, McNeal also applied to proceed in forma

pauperis.     (ECF No. 2.)        On August 20, 2018, the Court granted

McNeal’s motion to proceed in forma pauperis.               (ECF No. 6.)

       On August 20, 2018, United States Magistrate Judge Tu M.

Pham entered the Report.           (ECF No. 7.)       The Report recommends

that the Complaint be dismissed sua sponte pursuant to 28 U.S.C.

§     1915(e)(2)(B)(ii)     because      “[t]he    factual    allegations      in

McNeal’s complaint are insufficient to state a plausible claim

for relief under § 1983.”         (Id. at 57.)

    II.   Analysis

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.             See United States v. Curtis,

237    F.3d   598,   602   (6th   Cir.   2001)    (citing    Gomez   v.    United

States, 490 U.S. 858, 869-70 (1989)); see also Baker v. Peter-

son, 67 F. App’x 308, 310 (6th Cir. 2003).             A district court has

the authority to “designate a magistrate judge to conduct hear-

ings, including evidentiary hearings, and to submit to a judge

of the court proposed findings of fact and recommendations for

the disposition, by a judge of the court, of any motion.”                      28

U.S.C. § 636(b)(1)(B).


                                         2
     The district court has appellate jurisdiction over any de-

cisions the magistrate judge issues pursuant to a referral.           28

U.S.C. § 636(b); Fed. R. Civ. P. 72.       “A district judge must de-

termine de novo any part of a Magistrate Judge’s disposition

that has been properly objected to.”       Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b)(1)(C).      The district court is not required to

review -- under a de novo or any other standard -- “any issue

that is not the subject of an objection.”           Thomas v. Arn, 474

U.S. 140, 150 (1985).    The district court should adopt the find-

ings and rulings of the Magistrate Judge to which no specific

objection is filed.      Id.; United States v. Walters, 638 F.2d

947, 950 (6th Cir. 1981.)

      McNeal has not objected to the Report, and the deadline to

do so under Local Rule 72.1 has passed.             See also 28 U.S.C.

§ 636(b)(1)(C).    Adoption   of   the   Report’s   recommendations   is

warranted.   See Arn, 474 U.S. at 150-51.




                                   3
  III. Conclusion

     For the foregoing reasons, the Report is ADOPTED.    The ac-

tion is DISMISSED.

     So ordered this 23d day of October, 2018.




                                    /s/_Samuel H. Mays, Jr.____ _
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                4
